UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 25, 2010 ST. JUDE MEDICAL, INC. (Exact name of registrant as specified in its charter) Minnesota 1-12441 41-1276891 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One St. Jude Medical Drive, St. Paul, MN (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (651) 756-2000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January25, 2010, Stefan K. Widensohler, a non-executive member of the St. Jude Medical, Inc. (the Company) Board of Directors (the Board), notified the Company that he has resigned from the Board, effective immediately. Mr. Widensohler served as a director of the Company since 2001 and was a member of the Compensation Committee of the Board. Mr. Widensohler resigned from the Board in connection with the announcement that Medtronic, Inc. will acquire Invatec and affiliated companies. Mr. Widensohler is a co-founder of Invatec, a manufacturer of medical products. In connection with the transaction between Invatec and Medtronic, Mr. Widensohler will become an employee of Medtronic. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ST. JUDE MEDICAL, INC. Date: January 25, 2010 By: /s/ Pamela S. Krop Pamela S. Krop Vice President, General Counsel and Corporate Secretary
